Case 1:04-cv-01194-UNA Document 1191-1 Filed 05/04/21 Page 1 of 3




                 EXHIBIT A
        Case 1:04-cv-01194-UNA Document 1191-1 Filed 05/04/21 Page 2 of 3


From:             Neil Koslowe
To:               Wolfe, Kristina (CIV)
Cc:               Elliott, Stephen M. (CIV)
Subject:          Re: Qassim v. Biden - Petitioner"s Motion for Leave to Amend Habeas Petition
Date:             Tuesday, April 27, 2021 11:04:29 PM



  Kristina -- Petitioner plans to add new paragraph 76-A to his current amended petition,
which will say: "President Biden, in his capacity as Commander-in-Chief, has announced an
end to the ground war the United States has fought against the Taliban and its supporters
in Afghanistan and the withdrawal of all U.S. troops by September 11, 2021." Petitioner
plans to add an Eleventh Claim for Relief (Termination of U.S. Combat in Afghanistan) and
new paragraph 97-A, which will say: "With the termination of active involvement by U.S.
troops in combat in Afghanistan, there will no longer be any legal justification for the
detention of Khalid Ahmed Qassim by the United States."

Neil H. Koslowe | Partner | Potomac Law Group, PLLC
1300 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004
Tel: (202) 320-8907 | Fax: (202) 318-7707
nkoslowe@potomaclaw.com | www.potomaclaw.com
__________________________________________




This e-mail and any attachments may contain information that is private, confidential, and/or privileged. If
you are not the intended recipient, please notify us immediately and destroy all copies of this message
and any attachments.




From: Wolfe, Kristina (CIV) <Kristina.Wolfe@usdoj.gov>
Sent: Tuesday, April 27, 2021 3:34 PM
To: Neil Koslowe <nkoslowe@potomaclaw.com>
Cc: Elliott, Stephen M. (CIV) <Stephen.M.Elliott@usdoj.gov>
Subject: Qassim v. Biden - Petitioner's Motion for Leave to Amend Habeas Petition

⚠ EXTERNAL
Neil,

Respondents are currently considering their position with respect to Mr. Qassim’s Motion for Leave
to Amend Habeas Petition, ECF No. 1190. To facilitate their consideration, and as required by Local
Civil Rule 7(i), can you please provide us with a copy of Mr. Qassim’s proposed amended petition, or,
alternatively, the new section Mr. Qassim intends to add to the petition?
     Case 1:04-cv-01194-UNA Document 1191-1 Filed 05/04/21 Page 3 of 3



Thank you,
Kristina

___________________________________________­­
Kristina A. Wolfe
Senior Trial Counsel, U.S. Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883, Ben Franklin Station | Washington, DC 20044
p 202-353-4519 | f 202-616-8470
Kristina.Wolfe@usdoj.gov
